Citation Nr: 1201000	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  11-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the thumbs.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a compensable rating for a bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran is a retired reserve Army Brigadier General who performed numerous periods of active duty to include from August 1971 to November 1974, from December 1990 to May 1991, from July 1994 to July 1995, from January 1996 to June 1996, and from June 1999 to March 2000.  He also performed extensive periods of active duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2010, the Veteran and a witness appeared for a hearing before a Decision Review Officer hearing at the RO.  Unfortunately, following the hearing it was discovered that a transcript could not be prepared due to an equipment malfunction.  The Veteran was offered an opportunity to appear at a new hearing, but he declined that offer.

The Veteran had requested an opportunity to testify before a member of the Board, but he subsequently withdrew that request. 


FINDING OF FACT

In August 2011, the Veteran withdrew his appeal of the claims of entitlement to service connection for arthritis of the thumbs, a bilateral knee disorder, a back disorder; and entitlement to a compensable rating for a bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claims of entitlement to service connection for arthritis of the thumbs, a bilateral knee disorder, a back disorder; and entitlement to a compensable rating for a bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2011, the Veteran submitted a statement indicating that he wished to withdraw his appeal concerning the issues of entitlement to service connection for arthritis of the thumbs, a bilateral knee disorder, a back disorder; and entitlement to a compensable rating for a bilateral hearing loss.  A substantive appeal may be withdrawn on the record at a hearing by the Veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal to the issues of entitlement to service connection for arthritis of the thumbs, a bilateral knee disorder, a back disorder; and entitlement to a compensable rating for a bilateral hearing loss, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues. 


ORDER

The appeals to the denial of entitlement to service connection for arthritis of the thumbs, a bilateral knee disorder, a back disorder; and entitlement to a compensable rating for a bilateral hearing loss are dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


